......




      OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                        AUSTIN


            ”     .,


Ffonorable Tham    Aa
County Attoraw
LibertyCeuntr
Liberty, !hzar




         Your two lettera

                                       ur exosllent   brirfr




                                     d expenfsea* when
                                      otiloial  busi-

                                     rat Court at

                                     rt 18 author-
                                      yment or the
                                      Auditor that
    hs m&pincur outalde of the County au for in-
    stance, expenes* ror a trip to hustln.w
IionorabloT~OQI~SA.      Cheat,    Page t



           With r4fbreao4 to y4ur fir46 question           qud4e
aboQ4, ub4rt7 Count7 fqvmhter under the tfclnsral road law
or this titatr,rind ~4 have been unable to rind any rtat-
utary authority ivhioh would allou th4 aoamismion4rrr of
Liberty county sxgana48   whils   trcvellng cut oil the oouaty
on ofrioi61 buein44s. Th:6 depertrasat has repeatwIly held
upon a number of queetlone alailar to the question pre-
nontad b7 7411 that In the abssnno of a talld lta tu hthe  ,
Corrmisaionere~ Court b4s no authority to allow ~knny   awn of
mm47 to lta memberr     rar 4xpens48.
          In this eonn4o~ion, w4 cr4 aneloslng herewith
for your hr0ns6tion copier or opinions HO*. O-755 8114
O-lQE6.
            With-r4rerenor      to your eeoond quest&m, w4 hcv4
been *snable to rind any etatute whloh authorizer the pa?-
lnent to the county auditor of any eqwmas fnuurred by
him ai14 traveling,        either within or rfthout the aounty,
on orrlofal    bneineaa. l%ererore, your'ssame question I4
        In the ne*.tiv4.
anitwer4d                                ,\:
           Trusting    that     tha above eatlefaotorily    amwere
your Znqulrias,   wo   r4smin




                                                     D. Burl8 Devler
                                                          Asaietsnt